ORDER

PER CURIAM.
AND NOW, this 12th day of May, 2015, the Application Leave to File Leave Original Process and the Petition for Writ of Mandamus are GRANTED.
*598The Court of Common Pleas of Philadelphia County has failed to comply with the remand order of the Superior Court. See Commonwealth v. James, 116 EDA 2009, 990 A.2d 46 (December 14, 2009). The common pleas court is DIRECTED to adjudicate the remanded Post Conviction Relief Act matter within 60 days.
The Prothonotary is DIRECTED to serve the Commonwealth with a copy of this